Title: From John Adams to Thomas Barclay, 9 July 1783
From: Adams, John
To: Barclay, Thomas


          Sir
            Paris 9 July 1783
          I have recd the Letter you Yesterday did me the Honour to write me, and will lay before you, all the Accounts I have, which are little more than Sums of Money recd. for my Salary as Soon as I can get at my Books and Papers, which are at the Hague.
          Mr Grand will be able to furnish you with the Account of the Monies paid by him or by the House of Horneca Fizeaux & Grand at Amsterdam for the Bills of Exchange drawn by Congress upon Mr Laurens & me in Holland and accepted by me.
          These together with the Purchase of the Hotel des Etats Unis at the Hague, the History of which you remember, and I hope will not forget, as your Testimony will be necessary perhaps for my Justification, will make all the Accounts of / sir your most obedient and most / humble servant
         